IN THE
                               TENTH COURT OF APPEALS

                                       No. 10-19-00365-CR

COREY DESHUNDON HENDERSON,
                                                                        Appellant
v.

THE STATE OF TEXAS,
                                                                        Appellee



                                 From the 13th District Court
                                   Navarro County, Texas
                                 Trial Court No. D38895-CR


                                MEMORANDUM OPINION


        In one issue, appellant, Corey Deshundon Henderson, challenges his conviction

for continuous trafficking of persons for which he received a ninety-nine-year sentence.

See TEX. PENAL CODE ANN. § 20A.03.1 We affirm.




        1Section 20A.03 of the Texas Penal Code states that: “A person commits an offense if, during a
period that is 30 or more days in duration, the person engages two or more times in conduct that constitutes
an offense under Section 20A.02 against one or more victims.” TEX. PENAL CODE ANN. § 20A.03. Section
20A.02 of the Texas Penal Code outlines numerous ways a person commits the offense of trafficking of
persons. See id. § 20A.02.
                                     The Jury Charge

       In his sole issue on appeal, Henderson contends that he was egregiously harmed

by the jury charge’s expansion of the scope of criminal liability for conduct outside the

time period alleged in the indictment. We disagree.

       In reviewing a jury-charge issue, an appellate court’s first duty is to determine

whether error exists in the jury charge. Hutch v. State, 922 S.W.2d 166, 170 (Tex. Crim.

App. 1996). If error is found, the appellate court must analyze that error for harm.

Middleton v. State, 125 S.W.3d 450, 453-54 (Tex. Crim. App. 2003). If an error was properly

preserved by objection, reversal will be necessary if the error is not harmless. Almanza v.

State, 686 S.W.2d 157, 171 (Tex. Crim. App. 1985). Conversely, if error was not preserved

at trial by proper objection, a reversal will be granted only if the error presents egregious

harm, meaning Henderson did not receive a fair and impartial trial. Id. To obtain a

reversal for jury-charge error, Henderson must have suffered actual harm and not just

merely theoretical harm. Sanchez v. State, 376 S.W.3d 767, 775 (Tex. Crim. App. 2012);

Arline v. State, 721 S.W.2d 348, 352 (Tex. Crim. App. 1986).

       Henderson admits that he did not object to the jury charge; thus, he must show

egregious harm. See Almanza, 686 S.W.2d at 171. In examining the record for egregious

harm, we consider the jury charge, the state of the evidence, the final arguments of the

parties, and any other relevant information revealed by the record of the trial as a whole.

Olivas v. State, 202 S.W.3d 137, 144 (Tex. Crim. App. 2006).          Jury-charge error is


Henderson v. State                                                                     Page 2
egregiously harmful if it affects the very basis of the case, deprives the defendant of a

valuable right, or vitally affects a defensive theory. Stuhler v. State, 218 S.W.3d 706, 719

(Tex. Crim. App. 2007); Sanchez v. State, 209 S.W.3d 117, 121 (Tex. Crim. App. 2006).

       In the indictment, the State alleged that Henderson:

       . . . during a period that was thirty (30) or more days in duration, to wit:
       from on or about the 1st day of March, 2017, through the 29th day of
       January 2018, engaged two or more times in conduct that constitutes an
       offense under Section 20A.02 –Trafficking of Persons, against one or more
       victims, namely:

       1. the defendant did knowingly traffic [H.O.], a child younger than 18
          years of age, and by any means caused [H.O.] to engage in or become
          the victim of conduct prohibited by Section 43.05—Compelling
          Prostitution;

       2. the defendant did knowingly receive a benefit from participating in a
          venture that involved trafficking [H.O.], a child younger than 18 years
          of age, and by any means caused [H.O.] to engaged in or become the
          victim of conduct prohibited by Section 43.05—Compelling
          Prostitution;

       3. the defendant did knowingly traffic [H.D.], and through force, fraud, or
          coercion caused [H.D.] to engage in conduct prohibited by Section
          43.02—Prostitution;

       4. the defendant did knowingly receive a benefit from participating in a
          venture that involved trafficking [H.D.], and through force, fraud, or
          coercion caused [H.D.] to engage in conduct prohibited by Section
          43.02—Prostitution . . . .

See TEX. PENAL CODE ANN. §§ 20A.02, 20A.03.




Henderson v. State                                                                    Page 3
       However, the charge in the abstract portion instructed the jurors that they could

convict Henderson based on any acts, regardless of whether they comported with the

date range alleged in the indictment:

       Under the law, the term ‘on or about’ means any date prior to the filing of
       the Indictment.

       You are instructed that the time of the offense mentioned must be some date
       anterior to the presentment of the indictment and prior to the expiration of
       the statute of limitations. A prosecution for the offense of Trafficking of
       Persons under Section 20A.02(a)(7) or (8) may be brought any time after the
       commission of the offense. A prosecution for the offense of Trafficking of
       Persons under Section 20A.02(a)(3) or (4) may be brought any time up to
       ten years from the date of commission of the offense. The indictment in this
       case was presented to the grand jury on December 20, 2018.

       Nevertheless, the application portion of the jury charge properly limited the jury’s

consideration to offenses occurring during the date range set forth in the indictment:

       Now, if you find from the evidence beyond a reasonable doubt, that Corey
       Henderson . . . did then and there in Navarro County, Texas, during a
       period that was thirty (30) or more days in duration, from on or about the
       1st day of March, 2017, through the 29th day of January, 2018, engage two
       or more times in conduct that constitutes an offense under Section 20A.02-
       Trafficking of Persons, against one or more victims . . . .

       The Court of Criminal Appeals has held that “[w]here the application paragraph

correctly instructs the jury, an error in the abstract instruction is not egregious.” Medina

v. State, 7 S.W.3d 633, 640 (Tex. Crim. App. 1999); see Plata v. State, 926 S.W.2d 300, 302-03

(Tex. Crim. App. 1996), overruled on other grounds by Malik v. State, 953 S.W.2d 234 (Tex.

Crim. App. 1997) (holding that the inclusion of a merely superfluous abstraction never

produces reversible error in the court’s charge because it has no effect on the jury’s ability
Henderson v. State                                                                      Page 4
to implement fairly and accurately the commands of the application paragraph or

paragraphs). Abstract statements of law that go beyond the allegations in the indictment

will not present reversible error when the trial court’s application of the law to the facts

effectively restricts the jury’s deliberation to the allegations in the indictment. Grady v.

State, 614 S.W.2d 830, 831 (Tex. Crim. App. 1981).

       Therefore, assuming without deciding that the abstract portion of the charge

contained error, we cannot conclude that the purported error was egregious because the

application paragraph correctly limited the “on or about” dates to those alleged in the

indictment—March 1, 2017 through January 29, 2018. See Medina, 7 S.W.3d at 640; Plata,

926 S.W.2d at 302-03; Grady, 614 S.W.2d at 831; see also Kuhn v. State, 393 S.W.3d 519, 524,

529 (Tex. App.—Austin 2013, pet. ref’d) (“Texas courts have repeatedly held that where

the application paragraph of the charge correctly instructs the jury on the law applicable

to the case, this mitigates against a finding that any error in the abstract portion of the

charge was egregious” (citations omitted)).

       Regarding the remaining Olivas factors, as Henderson admits in his brief, the

evidence is sufficient to support his conviction for continuous trafficking of persons

under section 20A.03 of the Texas Penal Code. Moreover, Henderson acknowledges that

there are no other relevant factors present in the record. Further, during closing, the State

noted that “your requirement is to unanimously agree that during that period of 30 days




Henderson v. State                                                                     Page 5
of [sic] more he [Henderson] engaged in two or more instances of trafficking.” The State

then briefly mentioned that the jury did not:

       have to agree on the dates that it occurred. Some of you may say okay I’m
       going to take these dates here. Some may say these here. A bit of each. But
       it doesn’t matter as long as each of you believes beyond a reasonable doubt
       that it occurred two or more times over a span of 30 days or more.

The State did not mention that the jury could consider conduct that occurred outside the

date range provided in the indictment and charge. We therefore cannot conclude that

any of the Olivas factors weigh in favor of a finding of egregious harm. See Olivas, 202

S.W.3d at 144.

       Based on the foregoing, we conclude that any error in the abstract portion of the

charge was not calculated to injure Henderson’s rights or deprive him of a fair and

impartial trial. See Almanza, 686 S.W.2d at 171; see also Stuhler, 218 S.W.3d at 719; Sanchez,

209 S.W.3d at 121. We overrule Henderson’s sole issue on appeal.

                                        Conclusion

               We affirm the judgment of the trial court.




                                                  MATT JOHNSON
                                                  Justice




Henderson v. State                                                                      Page 6
Before Chief Justice Gray,
       Justice Johnson, and
       Justice Rose2
Affirmed
Opinion delivered and filed September 15, 2021
Do not publish
[CRPM]




        2The Honorable Jeff Rose, Former Chief Justice of the Third Court of Appeals, sitting by assignment
of the Chief Justice of the Texas Supreme Court. See TEX. GOV'T CODE §§ 74.003, 75.002, 75.003.

Henderson v. State                                                                                  Page 7